Citation Nr: 0632508	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1969 to 
March 1972.    
Subsequently, the veteran also had National Guard duty and 
appears to have served on active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran also perfected an appeal for the issue of service 
connection for tinnitus.  However, the RO resolved that issue 
in the veteran's favor in a November 2004 rating decision.  
In addition, in an April 2004 statement, the veteran withdrew 
the issues of service connection for a skin disorder and an 
increased rating for hearing loss.  See 38 C.F.R. § 20.204(b) 
(2006).  Therefore, these matters are not currently before 
the Board.

Finally, the veteran submitted duplicate service medical 
records (SMRs) in March 2005 with a timely waiver of review 
by the agency of original jurisdiction (AOJ).  The Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2006).

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence that establishes a link 
between any current hypertension and the veteran's active 
military service, to include periods of ACDUTRA and 
INACDUTRA.

CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  In the case of hypertension, the presumptions under 
C.F.R. §§ 3.307 and 3.309 do not apply because presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Although the veteran is currently treated for well-controlled 
hypertension (see VA outpatient treatment records from 2001 
to 2002), there is no evidence of hypertension during active 
service from March 1969 to March 1972, within one year of 
active service, or during his subsequent years of National 
Guard duty to include periods of ACDUTRA.  In fact, blood 
pressure readings taken throughout his active service and 
National Guard duty are, overall, normal, providing evidence 
against this claim.  Simply stated, there is no evidence that 
any current hypertension is related to service.  Service and 
post-service medical records provide clear evidence against 
the veteran's hypertension claim, indicating a disorder that 
began many years after service with no connection to service.
  
The Board must also  note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In light of the above, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5107(b).  The claim is denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in August 
2002, the RO advised the veteran of the evidence needed to 
substantiate his hypertension claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the December 2003 statement of 
the case (SOC) and November 2004 supplemental statement of 
the case (SSOC) include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2002 VCAA 
notice letter prior to the February 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not address 
the 4th element of notice in that it did not ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the personal statements, lay statements from 
servicemen, and personal hearing testimony he has submitted 
on his behalf.  Moreover, the VCAA letter, rating decision, 
SOC, and SSOC advised the veteran of what missing evidence 
was relevant and necessary to demonstrate service connection 
for hypertension.  Additionally, the August 2002 VCAA letter 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of notice to the veteran 
is harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

Simply stated, the standards of McLendon are not met in this 
case.  SMRs and National Guard records are negative for 
hypertension during service or periods of ACDUTRA.  Further, 
post-service records are silent as to any nexus between 
service and hypertension.  As a whole, service and post-
service medical records provide no basis to grant the 
hypertension claim, and in fact provide evidence against the 
claim, such that no basis for a VA examination is warranted. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), National 
Guard records including private medical treatment, and 
relevant VA outpatient records.  There is no indication in 
the claims folder that the veteran identified and authorized 
VA to obtain any additional private medical records.  Neither 
the veteran nor his representative has stated that any 
additional evidence remains outstanding.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for hypertension is denied. 


REMAND

First, with respect to the veteran's back condition, the 
veteran stated he currently experiences back pain related to 
his active military service from March 1969 to March 1972 and 
his subsequent 24 years of National Guard service, which 
consisted of various periods of ACDUTRA and INACDUTRA.  
During his April 2004 personal hearing testimony, the veteran 
asserted that during periods of ACDUTRA his back condition 
worsened during the 1980s and 1990s due to his military 
occupational specialty (MOS) as a Fuels Superintendent.  As 
part of his MOS, he was required to carry heavy kerosene 
hoses and perform aircraft refueling.  He reports that 
oftentimes he did not obtain medical treatment because he was 
concerned he would lose his position with the National Guard.  
However, no back injury is indicated, providing evidence 
against this claim.

SMRs originally document treatment for back pain during 
active duty in August 1971 and November 1971 related to 
physical labor performed while loading supplies.  The veteran 
indicated he experienced related back pain for one year while 
in active service.  The diagnosis at that time was a lumbar 
strain.  Subsequently, during his National Guard duty, 
private medical records from 1990 to 1996 recorded treatment 
for severe degenerative disc disease of the lumbar spine.  
Other diagnoses included spinal stenosis and paravertebral 
muscle spasm.  Lay statements from fellow servicemen indicate 
that the veteran constantly was hurting his back during 
periods of ACDUTRA and INACDUTRA while in the National Guard 
in the 1980s and 1990s.  However, private medical records 
from Nashville Orthopaedic Associates dated February 1990 
state that the veteran's back problems may stem from an 
intercurrent injury that he occurred in 1983 when the veteran 
hurt his back pouring concrete from a wheelbarrow, providing 
evidence against this claim.    

After retirement from National Guard duty in 1997, the 
veteran contends that he still experiences significant back 
pain, although VA treatment records from 1999 to 2002 are 
negative for a back condition. 

Based on the above, a more current diagnosis is required to 
adequately address the veteran's back condition.  Therefore, 
based on the Court's recent decision in McLendon, a remand is 
in order for a VA examination to determine, if possible, the 
nature and etiology of the veteran's current back condition.  

Second, with regard to VCAA notice, VA must also ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Such notice is 
absent in the August 2002 VCAA letter.  The RO must include 
this statement with VCAA notice.  The VCAA notice should also 
be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that asked the veteran to 
provide any evidence in his 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.	The veteran is to be afforded a VA 
examination to determine the nature 
and etiology of any current back 
disorder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for back condition present.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability) that 
any current back condition was 
incurred during the veteran's period 
of full-time active duty service from 
March 1969 to March 1972, or later 
periods of ACDUTRA and INACDUTRA in 
the 1980s and 1990s from an injury 
during this service.  In reaching a 
conclusion, the examiner should review 
and specifically comment upon SMRs 
showing treatment for a lumbar strain 
in August and November of 1971; 
private medical records from 1990 to 
1996; and private medical records from 
Nashville Orthopaedic Associates dated 
February and March 1990 recording an 
intercurrent back injury that occurred 
in 1983 due to a wheelbarrow accident.  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

                       3.  After completing any 
additional necessary development, the 
RO should readjudicate the back 
condition issue on appeal, 
considering any new evidence secured 
since the November 2004 SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


